In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00091-CV




       IN THE INTEREST OF J.C., JR., A CHILD




         On Appeal from the County Court at Law
                 Lamar County, Texas
                 Trial Court No. 87472




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                MEMORANDUM OPINION
       Based on the verdict of a Hunt County jury, the trial court terminated the parental rights of

J.C., Sr., to his child, J.C., Jr. J.C., Sr., is represented on appeal by court-appointed counsel, who

has filed a brief in accordance with the requirements of Anders v. California, 386 U.S. 738 (1967).

His court-appointed counsel has concluded, after a review of the record, that this appeal is frivolous

and without merit. Because we agree, we affirm the judgment of the trial court. However, in

consideration of appointed counsel’s continuing obligation to represent J.C., Sr., for purposes of

any further appellate review, we deny counsel’s motion to withdraw.

       The procedures set forth in Anders are applicable to an appeal from a trial court’s order

terminating parental rights when an appellant’s appointed appellate counsel concludes that there

are no nonfrivolous issues to assert on appeal. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016)

(citing In re D.A.S., 973 S.W.2d 296, 297 n.10 (Tex. 1998)); In re P.M.H., No. 06-10-00008-CV,

2010 WL 1794390, at *1 (Tex. App.—Texarkana May 6, 2010, no pet.) (mem. op.). The Anders

brief filed by J.C., Sr.’s, counsel presents an evaluation of the record demonstrating why there are

no arguable grounds for reversal. Counsel has established that he provided J.C., Sr., with a copy

of his brief, provided him with a copy of the appellate record, and notified him of his right to file

a pro se response. By letter dated November 25, 2019, this Court informed J.C., Sr., that any pro se

response was due on or before December 16, 2019. On December 30, 2019, this Court further

informed J.C., Sr., that the case would be set for submission on the briefs on January 21, 2020.

We have received neither a pro se response nor a motion for extension of time to file a pro se

response.


                                                  2
       Court-appointed counsel’s brief meets the requirements of Anders by providing an

evaluation of the record and stating why there are no arguable grounds for reversal on appeal. See

Anders, 386 U.S. at 744. Having thoroughly reviewed the record and counsel’s brief, we agree

with counsel’s assessment that the appeal is frivolous and without merit. We find nothing in the

record that could arguably support the appeal. See id. (emphasizing that reviewing court, not

counsel, determines, after full examination of proceedings, whether the appeal is wholly frivolous).

Accordingly, we affirm the trial court’s final order terminating J.C., Sr.’s, parental rights to J.C.,

Jr.

       We deny counsel’s motion to withdraw, however. Once counsel is appointed by the trial

court, he may be permitted to withdraw only for good cause. P.M., 520 S.W.3d at 27. In cases

where the Department of Family & Protective Services seeks termination of the parent-child

relationship, “counsel’s belief that the client has no grounds to seek further review from the court

of appeals’ decision” is not “good cause” sufficient to justify counsel’s withdrawal. Id. Instead,

an attorney’s duty to his or her client extends through the exhaustion or waiver of all appeals in

relation to the order. Id. If, after consultation, J.C., Sr., wishes to pursue review by the Supreme

Court of Texas, counsel may satisfy his obligation to represent him on appeal “by filing a petition

for review that satisfies the standards for an Anders brief.” Id. at 28.




                                                  3
      We affirm the trial court’s judgment.



                                                  Josh R. Morriss, III
                                                  Chief Justice

Date Submitted:      January 21, 2020
Date Decided:        January 29, 2020




                                              4